ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Sygnetics, Inc.                             )      ASBCA No. 60357
                                            )
Under Contract No. W78V8H-04-D-0066         )

APPEARANCE FOR THE APPELLANT:                      Daniel C. McAuliffe, Esq.
                                                    Whitcomb, Selinsky, McAuliffe, PC
                                                    Denver, CO

APPEARANCES FOR THE GOVERNMENT:                    Arthur M. Taylor, Esq.
                                                    DCMA Deputy Chief Trial Attorney
                                                   Stephen M. Wilson, Esq.
                                                    Trial Attorney
                                                    Defense Contract Management Agency
                                                    Carson, CA

                  OPINION BY ADMINISTRATIVE JUDGE THRASHER

       Pursuant to a settlement agreement, the contracting officer's final decision from
which this appeal was taken has been withdrawn. The parties have jointly requested that
the appeal be dismissed without prejudice. When a contracting officer unequivocally
rescinds a government claim, the government's action moots the appeal, leaving the
Board without jurisdiction to entertain the appeal further. Combat Support Associates,
ASBCA Nos. 58945, 58946, 16-1 BCA ,r 36,288 at 176,973; L-3 Communications
Integrated Systems, L.P., ASBCA Nos. 60431, 60432, 16-1 BCA ,r 36,362 at 177,253.
Accordingly, the appeal is dismissed as moot.

       Dated: September 24, 2018




(Signatures continued)
 I concur                                       I concur



 RJC~KLEFORD                                    J. REID ..PROUTY
 Administrative Judge                           Administrative Judge
 Vice Chairman                                  Vice Chairman
 Armed Services Board                           Armed Services Board
 of Contract Appeals                            of Contract Appeals


        I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 60357, Appeal of Sygnetics,
Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREYD. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                                                                         '
                                           2